Title: To James Madison from William Brent, 12 February 1814
From: Brent, William
To: Madison, James


        
          Washington 12th Febry 1814
        
        Mr. Joseph Dougherty informs me that the President is willing to remit the fines imposed upon him by the Court of Enquiry of the 2d. Regiment of Militia of the District of Columbia, attached to the first Brigade of the said Militia, for leaving Capt Lenox’s Company, provided one or more of the field Officers of the said Regiment would signify that he had no objection. Mr Dougherty having applied to me on the occasion, I feel no disposition to prevent his obtaining such relief as it may please the

President to extend to him in the case. He tells me he has joined Captain Davidson’s Company of light Infantry, and has shewn by so doing, that he did not in quitting Capt Lenox’s Company, wish to evade the Law or to avoid performing his Duty as a Militia-man.
        
          Wm. Brent Col. 2dRegt. 1st B. M. D.C.
        
      